
	
		I
		112th CONGRESS
		1st Session
		H. R. 3062
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2011
			Mr. Peterson (for
			 himself, Mr. Simpson,
			 Mr. Welch,
			 Mr. Costa,
			 Mr. Courtney,
			 Mr. Schrader,
			 Mr. Larsen of Washington, and
			 Mr. Long) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture
		
		A BILL
		To establish a program for dairy producers under which
		  producers can offset reductions in producer income when the margin between milk
		  prices and feed costs is less than a specified amount, to establish a dairy
		  market stabilization program for producers participating in the margin
		  protection program, to provide for the amendment of Federal milk marketing
		  orders, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Dairy Security Act of
			 2011.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Dairy Producer Margin Protection and Dairy Market
				Stabilization Programs
					Sec. 101. Definitions.
					Sec. 102. Calculation of average feed cost and actual dairy
				producer margins.
					Subtitle A—Dairy Producer Margin Protection
				Program
					Sec. 111. Establishment of dairy producer margin protection
				program.
					Sec. 112. Eligibility and registration of dairy producers for
				margin protection program.
					Sec. 113. Production history and annual production quantity of
				participating dairy producers.
					Sec. 114. Basic margin protection.
					Sec. 115. Supplemental margin protection.
					Sec. 116. Effect of failure to pay administrative fees or
				premiums.
					Sec. 117. No payment limitations.
					Subtitle B—Dairy Market Stabilization Program
					Sec. 131. Establishment of dairy market stabilization
				program.
					Sec. 132. Threshold for implementation and reduction in dairy
				producer payments.
					Sec. 133. Producer milk marketings information.
					Sec. 134. Calculation and collection of reduced dairy producer
				payments.
					Sec. 135. Remitting monies to Commodity Credit
				Corporation.
					Sec. 136. Suspension of reduced payment
				requirement.
					Sec. 137. Audit requirements.
					Sec. 138. Board of directors.
					Subtitle C—Commodity Credit Corporation
					Sec. 151. Use of Commodity Credit Corporation.
					Subtitle D—Duration
					Sec. 161. Duration.
					Title II—Federal Milk Marketing Order Reform
					Sec. 201. Required amendments to Federal milk marketing
				orders.
					Sec. 202. Amendment process.
					Sec. 203. Development of effective balancing programs for milk
				markets.
					Title III—Repeal of Superseded Provisions
					Sec. 301. Repeal of dairy product price support and milk income
				loss contract programs.
					Sec. 302. Repeal of permanent price support authority for
				milk.
					Sec. 303. Repeal of dairy export incentive program.
					Sec. 304. Effective date.
				
			IDairy
			 Producer Margin Protection and Dairy Market Stabilization Programs
			101.DefinitionsIn this title:
				(1)Actual dairy
			 producer marginThe term
			 actual dairy producer margin means the difference between the
			 all-milk price and the average feed cost, as calculated under section
			 102.
				(2)All-milk
			 priceThe term all-milk price means the average
			 price received, per hundredweight of milk, by dairy producers for all milk sold
			 to plants and dealers in the United States, as reported by the National
			 Agricultural Statistics Service.
				(3)Annual
			 production quantityThe term
			 annual production quantity means the quantity of annual milk
			 marketings determined for a dairy producer under section 113(b) for each year
			 in which the dairy producer participates in the margin protection
			 program.
				(4)Average feed
			 costThe term average
			 feed cost means the average cost of feed used by a dairy operation to
			 produce a hundredweight of milk, determined under section 102 using the sum of
			 the following:
					(A)The product
			 determined by multiplying 1.192 by the price of corn per bushel.
					(B)The product determined by multiplying
			 0.00817 by the price of soybean meal per ton.
					(C)The product determined by multiplying
			 0.0152 by the price of alfalfa hay per ton.
					(5)Board of
			 directorsThe term board of directors means the
			 board of directors appointed by the Secretary under section 138.
				(6)Consecutive
			 two-month periodThe term consecutive two-month
			 period refers to the two-month period consisting of the months of
			 January and February, March and April, May and June, July and August, September
			 and October, or November and December, respectively.
				(7)Dairy
			 producerThe term dairy
			 producer means an individual or entity that directly or indirectly (as
			 determined by the Secretary)—
					(A)shares in the risk
			 of producing milk; and
					(B)makes
			 contributions (including land, labor, management, equipment, or capital) to the
			 dairy operation of the individual or entity that are at least commensurate with
			 the share of the individual or entity of the proceeds of the operation.
					(8)Handler
					(A)In
			 generalThe term
			 handler means a person making payment to a dairy producer for milk
			 produced in the United States and marketed for commercial use.
					(B)Producer-handlerThe
			 term includes a producer-handler.
					(9)Margin
			 protection programThe term
			 margin protection program means the dairy producer margin
			 protection program required by subtitle A.
				(10)Participating
			 dairy producerThe term participating dairy producer
			 means a dairy producer that—
					(A)registers under section 112(b) to
			 participate in the margin protection program under subtitle A; and
					(B)as a result of
			 such registration, also participates in the stabilization program under
			 subtitle B.
					(11)Production
			 historyThe term
			 production history means the quantity of annual milk marketings
			 determined for a dairy producer under section 113(a).
				(12)SecretaryThe term Secretary means the
			 Secretary of Agriculture.
				(13)Stabilization
			 programThe term
			 stabilization program means the dairy market stabilization program
			 required by subtitle B for all participating dairy producers.
				(14)Stabilization
			 program baseThe term stabilization program base,
			 with respect to a participating dairy producer, means the stabilization program
			 base calculated for the producer under section 131(b).
				(15)United
			 StatesThe term United
			 States, in a geographical sense, means the 50 States.
				102.Calculation of
			 average feed cost and actual dairy producer margins
				(a)Calculation of
			 average feed costThe
			 Secretary shall calculate the national average feed cost for each month using
			 the following data:
					(1)The price of corn for a month shall be the
			 price received during that month by farmers in the United States for corn, as
			 reported by the National Agricultural Statistics Service.
					(2)The price of soybean meal for a month shall
			 be the central Illinois price for soybean meal, as reported by the Agricultural
			 Marketing Service.
					(3)The price of alfalfa hay for a month shall
			 be the price received during that month by farmers in the United States for
			 alfalfa hay, as reported by the National Agricultural Statistics
			 Service.
					(b)Calculation of
			 actual dairy producer margins
					(1)Margin
			 protection programFor use in
			 the margin protection program under subtitle A, the Secretary shall calculate
			 the actual dairy producer margin for each consecutive two-month period by
			 subtracting—
						(A)the average feed
			 cost for that consecutive two-month period, determined in accordance with
			 subsection (a); from
						(B)the all-milk price
			 for that consecutive two-month period.
						(2)Stabilization
			 programFor use in the
			 stabilization program under subtitle B, the Secretary shall calculate (not
			 later than 20th of each month) the actual dairy producer margin for the
			 preceding month by subtracting—
						(A)the average feed
			 cost for that preceding month, determined in accordance with subsection (a);
			 from
						(B)the all-milk price
			 for that preceding month.
						ADairy Producer
			 Margin Protection Program
				111.Establishment
			 of dairy producer margin protection programThe Secretary shall establish and administer
			 a dairy producer margin protection program for the purpose of protecting dairy
			 producer income by paying participating dairy producers—
					(1)basic margin protection payments when
			 actual dairy producer margins are less than the threshold levels for such
			 payments; and
					(2)supplemental margin protection payments if
			 purchased by a participating dairy producer.
					112.Eligibility and
			 registration of dairy producers for margin protection program
					(a)EligibilityAll dairy producers in the United States
			 are eligible to participate in the margin protection program, except that a
			 dairy producer must be registered with the Secretary before the producer may
			 receive—
						(1)basic margin
			 protection payments under section 114; and
						(2)if the dairy producer purchases
			 supplemental margin protection under section 115, supplemental margin
			 protection payments under such section.
						(b)Registration
			 process
						(1)In
			 generalThe Secretary shall
			 register all interested dairy producers in the margin protection program. The
			 Secretary shall specify the manner and form by which a dairy producer must
			 register.
						(2)Treatment of
			 multi-producer operationsIf
			 a dairy operation consists of more than one dairy producer, all of the dairy
			 producers of the operation shall be treated as a single dairy producer for
			 purposes of—
							(A)registration to
			 receive basic margin protection and purchase supplemental margin
			 protection;
							(B)payment of the
			 administrative fee under subsection (d) and producer premiums under section
			 115; and
							(C)participation in
			 the stabilization program under subtitle B.
							(3)Treatment of
			 Producers with Multiple dairy OperationsIf a dairy producer operates two or more
			 dairy operations, each dairy operation of the producer shall require a separate
			 registration to receive basic margin protection and purchase supplemental
			 margin protection. Only those dairy operations so registered shall be subject
			 to the stabilization program.
						(c)Time for
			 registration
						(1)Existing Dairy
			 ProducersDuring the one-year period beginning on the date of the
			 enactment of this Act, a dairy producer that is actively engaged in a dairy
			 operation as of such date may register with the Secretary—
							(A)to receive basic
			 margin protection; and
							(B)if the producer
			 elects, to purchase supplemental margin protection.
							(2)New
			 EntrantsA dairy producer
			 that has no existing interest in a dairy operation as of the date of the
			 enactment of this Act, but that, after such date, establishes a new dairy
			 operation, may register with the Secretary during the 180-day period beginning
			 on the date on which the dairy operation first markets milk
			 commercially—
							(A)to receive basic
			 margin protection; and
							(B)if the producer
			 elects, to purchase supplemental margin protection.
							(d)Administrative
			 fee for registration
						(1)Administrative
			 fee requiredA dairy producer
			 shall pay an administrative fee under this subsection to register for the
			 margin protection program. The participating dairy producer shall pay the
			 administrative fee annually thereafter to remain registered for the margin
			 protection program.
						(2)Fee
			 amountThe administrative fee for a dairy producer shall be as
			 follows:
							(A)If the dairy
			 producer marketed less than 10 million pounds of milk in the previous calendar
			 year, the administrative fee shall be equal to $100.
							(B)If the dairy producer marketed between 10
			 million and 40 million pounds of milk in the previous calendar year, the
			 administrative fee shall be equal to $400.
							(C)If the dairy producer marketed more than 40
			 million pounds of milk in the previous calendar year, the administrative fee
			 shall be equal to $1,000.
							(e)ReconstitutionThe Secretary shall ensure that a dairy
			 producer does not reconstitute a dairy operation for the sole purpose of
			 receiving basic margin protection, purchasing supplemental margin protection,
			 or avoiding participation in the stabilization program.
					113.Production
			 history and annual production quantity of participating dairy
			 producers
					(a)Determination of
			 production history
						(1)Determination
			 requiredThe Secretary shall
			 determine the production history of the dairy operation of each participating
			 dairy producer in the margin protection program.
						(2)CalculationExcept as provided in paragraph (3), the
			 production history of a participating dairy producer is equal to the highest
			 annual milk marketings of the dairy producer during any one of the three
			 calendar years immediately preceding the dairy producer’s registration for
			 participation in the margin protection program.
						(3)New
			 producersIf a dairy producer
			 has been in operation for less than a year, the Secretary shall determine the
			 production history of the dairy producer by extrapolating the actual milk
			 marketings for the months the dairy producer has been in operation to a yearly
			 amount.
						(4)No change in
			 production history for basic margin protectionOnce the production history of a
			 participating dairy producer is determined under paragraph (2) or (3), the
			 production history shall not be subsequently changed for purposes of
			 determining the amount of any basic margin protection payments for the dairy
			 producer made under section 114.
						(b)Determination of
			 annual production quantity for supplemental margin protection
						(1)Determination
			 requiredIf a dairy producer
			 selects the growth option when purchasing supplemental margin protection under
			 section 115, the Secretary shall determine the annual production quantity of
			 the dairy operation of the dairy producer under paragraph (2).
						(2)CalculationThe annual production quantity of a
			 participating dairy producer is equal to the actual milk marketings of the
			 dairy producer during each calendar year in which the dairy producer purchases
			 supplemental margin protection, including the calendar year during which the
			 dairy producer first purchases such supplemental margin protection.
						(c)Required
			 informationA participating
			 dairy producer shall provide all information that the Secretary may require in
			 order to establish—
						(1)the production history of the dairy
			 operation of the dairy producer; and
						(2)the annual production quantity of the dairy
			 operation of the dairy producer if the dairy producer selects the growth option
			 when purchasing supplemental margin protection under section 115.
						(d)Transfer of
			 production history or annual production quantity
						(1)Transfer by
			 sale
							(A)Request for
			 transferIf an existing dairy
			 producer, as described in section 112(c)(1), sells an entire dairy operation to
			 another party, the seller and purchaser may jointly request that the Secretary
			 transfer to the purchaser the seller’s interest in—
								(i)production history
			 of the dairy operation; and
								(ii)if applicable, the annual production
			 quantity of the dairy operation for each year in which the margin protection
			 program has been in effect.
								(B)TransferIf
			 the Secretary determines that the seller has sold the entire dairy operation to
			 the purchaser, the Secretary shall approve the transfer described in
			 subparagraph (A), and, thereafter, the seller shall have no interest in—
								(i)the
			 production history of the sold dairy operation; or
								(ii)if applicable, the annual production
			 quantity of the dairy operation.
								(2)Transfer by
			 Lease
							(A)Request for
			 transferIf an existing dairy
			 producer, as described in section 112(c)(1), leases an entire dairy operation
			 to another party, the lessor and lessee may jointly request that the Secretary
			 transfer to the lessee for the duration of the term of the lease the lessor’s
			 interest in—
								(i)production history
			 of the dairy operation; and
								(ii)if applicable, the annual production
			 quantity of the dairy operation for each year in which the margin protection
			 program has been in effect.
								(B)TransferIf the Secretary determines that the lessor
			 has leased the entire dairy operation to the lessee, the Secretary shall
			 approve the transfer described in subparagraph (A), and, thereafter, the lessor
			 shall have no interest for the duration of the term of the lease in—
								(i)the
			 production history of the leased dairy operation; or
								(ii)if applicable, the annual production
			 quantity of the dairy operation.
								(3)Coverage
			 level
							(A)Basic margin
			 protectionA purchaser or
			 lessee to whom the Secretary transfers a production history or annual
			 production quantity under this subsection may not obtain a different level of
			 basic margin protection than the basic margin protection coverage held by the
			 seller or lessor from whom the transfer was obtained.
							(B)Supplemental
			 margin protectionA purchaser
			 or lessee to whom the Secretary transfers a production history or annual
			 production quantity under this subsection may not obtain a different level of
			 supplemental margin protection coverage than the supplemental margin protection
			 coverage held by the seller or lessor from whom the transfer was
			 obtained.
							(4)New
			 entrantsThe Secretary may
			 not transfer the production history or annual production quantity determined
			 for a dairy producer described in section 112(c)(2) to another person.
						(e)Movement and
			 transfer of production history or annual production quantity
						(1)Movement and
			 transfer authorizedSubject
			 to paragraph (2), if a dairy producer moves from one location to another
			 location, the dairy producer may maintain the production history and annual
			 production quantity associated with the operation.
						(2)Notification
			 requirementA dairy producer shall notify the Secretary of any
			 move of a dairy operation under paragraph (1).
						(3)Subsequent
			 occupation of vacated locationA party subsequently occupying a dairy
			 operation location vacated as described in paragraph (1) shall have no interest
			 in the production history or annual production quantity previously associated
			 with the operation at such location.
						114.Basic margin
			 protection
					(a)EligibilityAll participating dairy producers are
			 eligible to receive basic margin protection under the margin protection
			 program.
					(b)Payment
			 thresholdParticipating dairy
			 producers shall receive a basic margin protection payment whenever the average
			 actual dairy producer margin for a consecutive two-month period is less than
			 $4.00 per hundredweight of milk.
					(c)Basic margin
			 protection payment
						(1)Payment
			 requiredThe Secretary shall
			 make a basic margin protection payment to each participating dairy producer for
			 a consecutive two-month period whenever such a payment is required by
			 subsection (b) for that period.
						(2)Amount of
			 paymentThe basic margin
			 protection payment for the dairy operation of a participating dairy producer
			 for a consecutive two-month period shall be determined as follows:
							(A)The Secretary
			 shall calculate the difference between the average actual dairy producer margin
			 for the consecutive two-month period and $4.00, except that, if the difference
			 is more than $4.00, the Secretary shall use $4.00.
							(B)The Secretary shall multiply the amount
			 under subparagraph (A) by of the lesser of the following:
								(i)Eighty percent of
			 the production history of the dairy producer, divided by six.
								(ii)The
			 actual amount of milk marketed by the dairy operation of the dairy producer
			 during the consecutive two-month period.
								115.Supplemental
			 margin protection
					(a)Election of
			 supplemental margin protectionAt the time of the registration of a dairy
			 producer in the margin protection program under section 112, the dairy producer
			 may purchase supplemental margin protection to protect a higher level of the
			 income of a participating dairy producer than the income level guaranteed by
			 basic margin protection under section 114.
					(b)Selection of
			 payment thresholdA
			 participating dairy producer purchasing supplemental margin protection shall
			 elect a coverage level that is higher, in any increment of $0.50, than the
			 payment threshold for basic margin protection specified in section 114(b), but
			 not to exceed $8.00.
					(c)Selection of
			 coverage percentageA
			 participating dairy producer purchasing supplemental margin protection shall
			 elect a percentage of coverage, equal to not more than 90 percent nor less than
			 25 percent, of—
						(1)the production history of the dairy
			 operation of the participating dairy producer; or
						(2)if the participating dairy producer elects
			 the growth option under subsection (d)—
							(A)the production history of the dairy
			 operation of the dairy producer, to be used for the calendar year during which
			 the dairy producer registers for participation in the margin protection
			 program; and
							(B)for subsequent
			 calendar years in which the margin protection program is in effect, the greater
			 of—
								(i)the production history of the dairy
			 operation of the dairy producer; or
								(ii)the highest annual production quantity of
			 the dairy operation of the dairy producer during any previous calendar year in
			 which the margin protection program was in effect.
								(d)Availability of
			 growth optionWhen a dairy
			 producer purchases supplemental margin protection, the dairy producer may elect
			 a growth option that authorizes the use of the annual production quantity of
			 the dairy operation of the dairy producer, in lieu of production history, as
			 provided in subsection (c)(2) to determine supplemental margin protection
			 payments for the dairy producer under subsection (h).
					(e)Producer
			 Premiums
						(1)Premiums
			 requiredA participating
			 dairy producer that purchases supplemental margin protection shall pay an
			 annual premium equal to the product obtained by multiplying—
							(A)the percentage
			 selected by the dairy producer under subsection (c);
							(B)the production
			 history or annual production quantity applicable to the dairy producer under
			 such subsection; and
							(C)the premium per
			 hundredweight of milk, as follows:
								
									
										
											Coverage LevelPremium per Cwt.
											
										
										
											$4.50$0.015
											
											$5.00$0.036
											
											$5.50$0.081
											
											$6.00$0.155
											
											$6.50$0.230
											
											$7.00$0.434
											
											$7.50$0.590
											
											$8.00$0.922.
											
										
									
								
							(2)Time for
			 payment
							(A)First
			 yearAs soon as practicable
			 after a dairy producer registers to participate in the margin protection
			 program and purchases supplemental margin protection, the dairy producer shall
			 pay the premium determined under paragraph (1) for the dairy producer for the
			 first calendar year of such supplemental margin protection.
							(B)Subsequent
			 yearsWhen the dairy producer
			 first purchases supplemental margin protection, the dairy producer shall also
			 elect the method by which the dairy producer will pay premiums under this
			 subsection for subsequent years in accordance with one of the following
			 schedules:
								(i)Single annual
			 PaymentThe participating
			 dairy producer may elect to pay 100 percent of the annual premium determined
			 under paragraph (1) for the dairy producer for a calendar year not later than
			 January 15 of the calendar year.
								(ii)Semi-annual
			 PaymentThe participating
			 dairy producer may elect to pay 50 percent of the annual premium determined
			 under paragraph (1) for the dairy producer for a calendar year not later than
			 January 15 of the calendar year and the remaining 50 percent of the premium not
			 later than June 15 of the calendar year.
								(f)Producer’s
			 Premium Obligations
						(1)Pro-ration of
			 first year premiumA participating dairy producer that purchases
			 supplemental margin protection after initial registration in the margin
			 protection program shall pay a pro-rated premium for the first calendar year
			 based on the date on which the producer purchases the coverage.
						(2)Subsequent
			 premiumsOther than as provided in paragraph (1), the annual
			 premium for a participating dairy producer shall be determined under subsection
			 (e) for each year in which the margin protection program is in effect.
						(3)Legal
			 obligationA participating dairy producer that purchases
			 supplemental margin protection shall be legally obligated to pay the applicable
			 premiums for the entire period of the margin protection program (as provided in
			 the payment schedule elected under subsection (e)(2)), and may not opt out of
			 the margin protection program, except—
							(A)if the dairy
			 producer dies, the estate of the deceased may cancel the supplemental margin
			 protection and shall not be responsible for any further premium payments;
			 or
							(B)if the dairy producer retires, the producer
			 may request that Secretary cancel the supplemental margin protection if the
			 producer has terminated the dairy operation entirely and certifies under oath
			 that the producer will not be actively engaged in any dairy operation for at
			 least the next seven years.
							(g)Supplemental
			 Payment thresholdA
			 participating dairy producer with supplemental margin protection shall receive
			 a supplemental margin protection payment whenever the average actual dairy
			 producer margin for a consecutive two-month period is less than the coverage
			 level threshold selected by the dairy producer under subsection (b).
					(h)Supplemental
			 margin protection payments
						(1)In
			 generalThe supplemental
			 margin protection payment for a participating dairy producer is in addition to
			 the basic margin protection payment.
						(2)Amount of
			 paymentThe supplemental
			 margin protection payment for the dairy operation of a participating dairy
			 producer shall be determined as follows:
							(A)The Secretary shall calculate the
			 difference between the coverage level threshold selected by the dairy producer
			 under subsection (b) and the greater of—
								(i)the
			 average actual dairy producer margin for the consecutive two-month period;
			 or
								(ii)$4.00.
								(B)The amount determined under subparagraph
			 (A) shall be multiplied by the percentage selected by the dairy producer under
			 subsection (c) and by the lesser of the following:
								(i)The production history or annual production
			 quantity applicable to the producer under subsection (c), divided by
			 six.
								(ii)The
			 actual amount of milk marketed by the dairy operation of the dairy producer
			 during the consecutive two-month period.
								116.Effect of
			 failure to pay administrative fees or premiums
					(a)Loss of
			 benefitsA participating
			 dairy producer that fails to pay the required administrative fee under section
			 112 or is in arrears on premium payments for supplemental margin protection
			 under section 115—
						(1)remains legally obligated to pay the
			 administrative fee or premiums, as the case may be; and
						(2)may not receive basic margin protection
			 payments or supplemental margin protection payments until the fees or premiums
			 are fully paid.
						(b)EnforcementThe Secretary may take such action as
			 necessary to collect administrative fees and premium payments for supplemental
			 margin protection.
					117.No payment
			 limitationsNotwithstanding
			 any other provision of law (except section 116), basic margin protection
			 payments and supplemental margin protection payments received by a
			 participating dairy producer shall not be subject to limitations for any
			 reason.
				BDairy Market
			 Stabilization Program
				131.Establishment
			 of dairy market stabilization program
					(a)Program
			 required; purposeThe
			 Secretary shall establish and administer a dairy market stabilization program
			 applicable to participating dairy producers for the purpose of assisting in
			 balancing the supply of milk with demand when dairy producers are experiencing
			 low or negative operating margins.
					(b)Election of
			 stabilization program base calculation method
						(1)Deadline for
			 electionNot later than
			 January 15, 2012, each participating dairy producer shall inform the Secretary
			 of the method by which the stabilization program base for the dairy producer
			 for 2012 will be calculated under paragraph (3).
						(2)Change in
			 calculation methodA participating dairy producer may change the
			 stabilization program base calculation method to be used for a calendar year by
			 notifying the Secretary of the change not later than January 15 of that
			 year.
						(3)Calculation
			 methodsA participating dairy producer may elect either of the
			 following methods for calculation of the stabilization program base for the
			 producer:
							(A)The volume of the
			 average monthly milk marketings of the dairy producer for the three months
			 immediately preceding the announcement by the Secretary that the stabilization
			 program will become effective.
							(B)The volume of the monthly milk marketings
			 of the dairy producer for the same month in the preceding year as the month for
			 which the Secretary has announced the stabilization program will become
			 effective.
							(c)Treatment of
			 multi-Producer operationsAs
			 provided in section 112(b)(2), if a dairy operation consists of more than one
			 dairy producer, all of the dairy producers of the operation shall be treated as
			 a single participating dairy producer for purposes of operation of the
			 stabilization program with respect to the producers.
					(d)Treatment of
			 Producers with Multiple dairy OperationsAs provided in section 112(b)(3), if a
			 participating dairy producer operates two or more dairy operations, only those
			 dairy operations of the dairy producer registered under section 112 shall be
			 subject to the stabilization program.
					132.Threshold for
			 implementation and reduction in dairy producer payments
					(a)When
			 stabilization program requiredThe Secretary shall announce that the
			 stabilization program is in effect and order reduced payments for any
			 participating dairy producer that exceeds the applicable percentage of the
			 producer’s stabilization program base whenever—
						(1)the actual dairy producer margin has been
			 $6.00 or less per hundredweight of milk for the immediately preceding two
			 months; or
						(2)the actual dairy producer margin has been
			 $4.00 or less per hundredweight of milk for the immediately preceding
			 month.
						(b)Effective date
			 for implementation of payment reductionsReductions in dairy
			 producer payments shall commence beginning on the first day of the month
			 immediately following the announcement by the Secretary under subsection
			 (a).
					133.Producer milk
			 marketings information
					(a)Collection of
			 milk marketing dataFor each
			 month during which the stabilization program is in effect, each handler shall
			 calculate the following:
						(1)The volume of milk
			 marketings the handler has received from each participating dairy producer
			 during that month.
						(2)The volume of milk marketings the handler
			 has received from each participating dairy producer during the same month of
			 the preceding year.
						(3)The volume of milk marketings the handler
			 has received from each participating dairy producer during each of the three
			 months preceding the month in which the Secretary makes the announcement that
			 the stabilization program will be in effect.
						(b)Effect of
			 changing handlersIf a participating dairy producer changes
			 handlers, the producer shall ensure that milk marketings data required to make
			 the calculations under subsection (a) is provided to the new handler.
					134.Calculation and
			 collection of reduced dairy producer payments
					(a)Reduced producer
			 payments requiredDuring any
			 month in which payment reductions are in effect under the stabilization
			 program, each handler shall reduce payments to each participating dairy
			 producer from whom the handler receives milk.
					(b)Reductions based
			 on actual dairy producer margin
						(1)Reduction
			 requirement 1Unless the
			 reduction required by paragraph (2) or (3) applies, when the actual dairy
			 producer margin has been $6.00 or less per hundredweight of milk for two
			 consecutive months, the handler shall make payments to a participating dairy
			 producer for a month based on the greater of the following:
							(A)Ninety-eight
			 percent of the stabilization program base of the dairy producer.
							(B)Ninety-four
			 percent of the marketings of milk for the month by the producer.
							(2)Reduction
			 requirement 2Unless the
			 reduction required by paragraph (3) applies, when the actual dairy producer
			 margin has been $5.00 or less per hundredweight of milk for two consecutive
			 months, the handler shall make payments to a participating dairy producer for a
			 month based on the greater of the following:
							(A)Ninety-seven percent of the stabilization
			 program base of the dairy producer.
							(B)Ninety-three percent of the marketings of
			 milk for the month by the producer.
							(3)Reduction
			 requirement 3When the actual
			 dairy producer margin has been $4.00 or less for any one month, the handler
			 shall make payments to a participating dairy producer for a month based on the
			 greater of the following:
							(A)Ninety-six percent of the stabilization
			 program base of the dairy producer.
							(B)Ninety-two percent of the marketings of
			 milk for the month by the producer.
							(c)Continuation of
			 reductionsThe largest level of payment reduction required under
			 paragraph (1), (2), or (3) of subsection (b) shall be continued for each month
			 until the Secretary suspends the stabilization program and terminates payment
			 reductions in accordance with section 136.
					(d)Payment
			 reduction exceptionNotwithstanding any preceding subsection of
			 this section, a handler shall make no payment reductions for a dairy producer
			 for a month if the producer’s milk marketings for the month are equal to or
			 less than the percentage of the stabilization program base applicable to the
			 producer under paragraph (1), (2), or (3) of subsection (b).
					135.Remitting
			 monies to Commodity Credit Corporation
					(a)Remitting
			 moniesAs soon as practicable
			 after the end of each month during which payment reductions are in effect under
			 the stabilization program, each handler shall remit to the Commodity Credit
			 Corporation an amount equal to the amount by which payments to participating
			 dairy producers are reduced by the handler under section 134.
					(b)Availability of
			 moniesAs soon as practicable
			 after receipt of monies under subsection (a), the Commodity Credit Corporation
			 shall make the monies available to the board of directors under section
			 138.
					136.Suspension of
			 reduced payment requirement
					(a)Suspension
			 thresholdsThe Secretary
			 shall suspend the stabilization program whenever the Secretary determines
			 that—
						(1)the actual dairy producer margin is greater
			 than $6.00 per hundredweight of milk for two consecutive months; or
						(2)the price in the
			 United States for either cheddar cheese or skim milk powder (non-fat dry milk)
			 is more than 20 percent above the world price for that same commodity for two
			 consecutive months.
						(b)Implementation
			 by handlersHandlers shall
			 cease reducing payments to participating dairy producers under the
			 stabilization program upon receiving notice of the suspension of the
			 stabilization program from the Secretary.
					137.Audit
			 requirements
					(a)Audits of
			 producer and handler compliance
						(1)Audits
			 authorizedIf determined by
			 the Secretary to be necessary to ensure compliance by participating dairy
			 producers and handlers with the stabilization program, the Secretary may
			 conduct periodic audits of participating dairy producers and handlers.
						(2)Sample of dairy
			 producersAny audit conducted under this subsection shall
			 include, at a minimum, investigation of a statistically valid and random sample
			 of participating dairy producers.
						(b)Audit by
			 inspector general
						(1)Audit
			 requiredAt the end of the
			 second year of operation of the stabilization program, the Inspector General of
			 the Department of Agriculture shall audit and evaluate the effectiveness of the
			 stabilization program. In conducting the audit and evaluation, the Inspector
			 General shall include the use of established dairy economic models to ascertain
			 the effectiveness, operation, and administration of the program.
						(2)Submission of
			 resultsThe Inspector General shall submit the results of the
			 audit and evaluation conducted under paragraph (1) to the Secretary, who shall
			 make such recommendations to Congress as the Secretary considers appropriate
			 regarding the stabilization program.
						138.Board of
			 directors
					(a)Establishment;
			 purposeThe Secretary shall
			 establish a board of directors for the stabilization program for the purpose
			 of—
						(1)administering the
			 monies made available to the board of directors under section 135; and
						(2)determining the
			 most effective use of such monies.
						(b)Appointment of
			 directors
						(1)Number and
			 qualificationsThe Secretary
			 shall appoint 15 members to serve on the board of directors, who shall be
			 representative of the United States dairy producer community, taking into
			 account geographical diversity, cooperative membership, and volumes of milk
			 produced in various States and regions.
						(2)Reimbursement of
			 expensesMonies made
			 available to the board of directors under section 135 may be used to reimburse
			 a member of the board of directors for reasonable and appropriate costs
			 incurred by the member to serve on the board of directors.
						(c)DecisionmakingThe
			 board of directors shall reach decisions by an affirmative vote of
			 2/3 of its members.
					(d)Removal of dairy
			 products and expansion of demand
						(1)Spending
			 authorityThe board of
			 directors shall have the authority to use monies made available to the board of
			 directors under section 135—
							(A)to purchase dairy
			 products through commercial sources for donation to food banks and other food
			 programs that the Board determines appropriate, within three months of
			 collecting the funds; and
							(B)to expand
			 consumption and build demand for dairy products.
							(2)No duplication
			 of effortThe board of
			 directors shall ensure that projects supported under paragraph (1) are
			 compatible with, and do not duplicate, programs supported by the dairy research
			 and promotion activities conducted under the Dairy Production Stabilization Act
			 of 1983 (7 U.S.C. 4501 et seq.).
						(3)Management
			 contractThe board of directors may enter into a contract with a
			 managing entity to carry out this subsection.
						(e)Accounting and
			 reporting requirement
						(1)AccountingThe board of directors shall keep an
			 accurate account of all monies made available to the board of directors under
			 section 135.
						(2)ReportingNot later than December 31 of each year
			 that the stabilization program is in effect, the board of directors shall
			 provide to the Committee on Agriculture of the House of Representatives and the
			 Committee on Agriculture, Nutrition, and Forestry of the Senate a report that
			 provides an accurate accounting of the monies received by the board of
			 directors during that year and all expenditures made by the board of directors
			 during that year.
						CCommodity Credit
			 Corporation
				151.Use of Commodity
			 Credit CorporationThe
			 Secretary shall use the funds, facilities, and the authorities of the Commodity
			 Credit Corporation to carry out this title.
				DDuration
				161.DurationThe Secretary shall conduct the margin
			 protection program and the stabilization program during the period beginning on
			 January 1, 2012, and ending on December 31, 2017.
				IIFederal Milk
			 Marketing Order Reform
			201.Required
			 amendments to Federal milk marketing orders
				(a)Amendments
			 required
					(1)In
			 generalThe Secretary of
			 Agriculture shall amend each Federal milk marketing order issued under section
			 8c of the Agricultural Adjustment Act (7 U.S.C. 608c), reenacted with
			 amendments by the Agricultural Marketing Agreement Act of 1937 (in this title
			 referred to as a milk marketing order), as required by this
			 section.
					(2)Relation to
			 other lawsExcept as provided
			 in section 202, the Secretary shall execute the amendments required by this
			 section without regard to any provision of section 8c of the Agricultural
			 Adjustment Act (7 U.S.C. 608c), reenacted with amendments by the Agricultural
			 Marketing Agreement Act of 1937, as in effect on the day before the date of the
			 enactment of this Act.
					(b)Use of
			 end-Product price formulasThe Secretary shall eliminate the use of
			 end-product price formulas for setting prices for Class III milk, and instead
			 use a competitive price for setting prices for Class III milk.
				(c)Administrative
			 authorityIn addition to and
			 notwithstanding the authority provided under section 8d of the Agricultural
			 Adjustment Act (7 U.S.C. 608d), reenacted with amendments by the Agricultural
			 Marketing Agreement Act of 1937, the Secretary may—
					(1)require handlers
			 to report, maintain, and make available all information and records as the
			 Secretary considers necessary for the administration of any milk marketing
			 order; and
					(2)adopt only such
			 conforming amendments to milk marketing orders as the Secretary determines to
			 be necessary to implement the amendments required by this section.
					202.Amendment
			 process
				(a)In
			 generalThe amendments to
			 milk marketing orders required to be made by section 201 shall be subject to
			 the provisions of sections 8c(17) and 8c(19) of the Agricultural Adjustment Act
			 (7 U.S.C. 608c(17) and (19)), reenacted with amendments by the Agricultural
			 Marketing Agreement Act of 1937, except as follows:
					(1)Notice of final
			 decision on proposed amendmentsNot later than 270 days after the date of
			 the enactment of this Act, the Secretary of Agriculture shall publish in the
			 Federal Register notice of a final decision on the proposed amendments to be
			 made to milk marketing orders in order to comply with the requirements of
			 section 201.
					(2)Producer
			 referendum
						(A)Referendum
			 requiredAs soon as
			 practicable after publication of the final decision on the proposed amendments
			 under paragraph (1), the Secretary shall conduct a producer referendum
			 regarding the final decision on the proposed amendments.
						(B)Terms of
			 referendum; exceptionsThe
			 producer referendum shall be conducted in the manner provided by section 8c(19)
			 of the Agricultural Adjustment Act (7 U.S.C. 608c(19)), reenacted with
			 amendments by the Agricultural Marketing Agreement Act of 1937, except
			 that—
							(i)the
			 referendum shall be a single referendum upon which approval or failure of the
			 proposed amendments to all milk marketing orders shall depend; and
							(ii)the
			 proposed amendments shall require approval by one-half of participating
			 producers or by volume of production (rather than two-thirds) in order for the
			 referendum to pass and the proposed amendments to take effect.
							(C)Effect of
			 failureIf the referendum fails, the milk marketing orders shall
			 remain in force as in effect before the proposed amendments were
			 published.
						(b)Effect of Court
			 OrderIn the event that the
			 Secretary is enjoined or otherwise restrained by a court order from executing
			 the amendments to milk marketing orders required by section 201, the length of
			 time for which that injunction or other restraining order is effective shall be
			 added to any time limitation in effect under paragraph (1) or (2) of subsection
			 (a), thereby extending those time limitations by a period of time equal to the
			 period of time for which the injunction or other restraining order is in
			 effect.
				(c)Relation to
			 other amendment authorityNothing in this title affects the authority
			 of the Secretary to subsequently amend milk marketing orders, or the ability of
			 producers or other persons to seek such amendments, in accordance with the
			 rulemaking process provided by section 8c(17) of the Agricultural Adjustment
			 Act (7 U.S.C. 608c(17)), reenacted with amendments by the Agricultural
			 Marketing Agreement Act of 1937.
				203.Development of
			 effective balancing programs for milk markets
				(a)Advanced notice
			 of proposed rulemakingNot later than 90 days after the enactment
			 of this Act, the Secretary of Agriculture shall publish in the Federal Register
			 an Advanced Notice of Proposed Rulemaking seeking public comment on, and
			 proposals recommending, effective programs that address the issues of the costs
			 of balancing milk markets, including the use of inter- and intra-marketing
			 transportation credits. The Secretary shall solicit comments and proposals
			 that—
					(1)address the
			 market’s balancing needs;
					(2)target support to
			 those producers and handlers who provide balancing services; and
					(3)provide
			 compensation that is in line with the costs of providing the services and with
			 the benefits to the market of the services.
					(b)Timeliness of
			 rulemakingNot later than one year after the date of the
			 enactment of this Act, the Secretary shall—
					(1)initiate formal rulemaking (by publishing
			 in the Federal Register a hearing notice) in response to the public comments
			 received under subsection (a); or
					(2)publish notice of
			 the reasons that such a rulemaking is not to be initiated.
					IIIRepeal of
			 Superseded Provisions
			301.Repeal of dairy
			 product price support and milk income loss contract programs
				(a)Repeal of dairy
			 product price support programSection 1501 of the Food,
			 Conservation, and Energy Act of 2008 (7 U.S.C. 8771) is repealed.
				(b)Repeal of milk
			 income loss contract programSection 1506 of the Food,
			 Conservation, and Energy Act of 2008 (7 U.S.C. 8773) is repealed.
				302.Repeal of
			 permanent price support authority for milk
				(a)RepealSection 201 of the Agricultural Act of 1949
			 (7 U.S.C. 1446) is amended—
					(1)in subsection (a),
			 by striking milk,; and
					(2)by striking
			 subsections (c) and (d).
					(b)Exclusion from
			 price support for other nonbasic agricultural commoditiesSection
			 301 of the Agricultural Act of 1949 (7 U.S.C. 1447) is amended by inserting
			 (other than milk) after agricultural
			 commodity.
				303.Repeal of dairy
			 export incentive programSection 153 of the Food Security Act of 1985
			 (15 U.S.C. 713a–14) is repealed.
			304.Effective
			 dateThe amendments made by
			 this title shall take effect on January 1, 2012.
			
